17 N.Y.3d 899 (2011)
957 N.E.2d 1152
933 N.Y.S.2d 648
2011 NY Slip Op 87766
BETTY FLOYD, Appellant,
v.
STATE OF NEW YORK DIVISION OF HUMAN RIGHTS, Respondent.
Motion No: 2011-889.
Court of Appeals of New York.
Submitted August 8, 2011.
Decided October 25, 2011.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (see CPLR 5601). Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.